Exhibit 10.2

AMENDMENT NO. 2 TO FORBEARANCE AGREEMENT

This AMENDMENT NO. 2 TO FORBEARANCE AGREEMENT (this “Amendment”) dated as of
January 5, 2012, is by and among WELLS FARGO FOOTHILL CANADA ULC, an unlimited
corporation existing under the laws of Alberta, as the administrative agent for
the Lenders (in such capacity, “Agent”), certain financial institutions party
thereto as Lenders, and DIALOGIC CORPORATION, a British Columbia corporation
(the “Borrower”).

R E C I T A L S:

A. WHEREAS, Borrower, Agent and Lenders from time to time party thereto have
entered into certain financing arrangements pursuant to that certain Credit
Agreement dated as of March 5, 2008 (as amended hereby, and as the same may have
heretofore been or may hereafter be further amended, modified, supplemented,
extended, renewed, restated or replaced, the “Credit Agreement”);

B. Borrower, Agent and Lenders are party to that certain Forbearance Agreement
dated as of November 14, 2011, as amended by that certain Amendment No. 1 to
Forbearance Agreement dated as of December 29, 2011 (the “Forbearance
Agreement”) pursuant to which Agent and Lenders agreed to forbear from
exercising their rights and remedies with respect to the Existing Defaults and
Anticipatory Defaults (as defined in the Forbearance Agreement) solely during
the Forbearance Period (as defined in the Forbearance Agreement) on the terms
and conditions set forth therein.

C. Borrower has requested that Agent and Lenders agree to amend the Forbearance
Agreement.

D. Agent and Lenders are willing to amend the Forbearance Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:

SECTION 1. DEFINITIONS

1.1. Interpretation. All capitalized terms used herein (including the recitals
hereto) shall have the respective meanings ascribed thereto in the Credit
Agreement or the Forbearance Agreement unless otherwise defined herein.

SECTION 2. AMENDMENTS TO FORBEARANCE AGREEMENT

Subject to the conditions precedent set forth in Section 5 herein and in
reliance on the representations and warranties set forth in Section 4 herein,
the Credit Agreement is hereby amended as follows:

2.1. Section 1.2(c) of the Forbearance Agreement is amended and restated in its
entirety as follows:



--------------------------------------------------------------------------------

(c) “Forbearance Period” means the period commencing on the date hereof and
ending on the date which is the earliest of (i) February 6, 2012; (ii) the
occurrence or existence of any Event of Default, other than the Existing
Defaults or the Anticipatory Defaults; or (iii) the occurrence of any
Termination Event.

2.2. Section 1.2(d) of the Forbearance Agreement is hereby amended by deleting
the reference to “March 10, 2011” in clause (ii) thereof, and replacing it with
“January 5, 2012”.

SECTION 3. ACKNOWLEDGMENTS

3.1. Acknowledgment of Obligations. Borrower hereby acknowledges, confirms and
agrees that as of the close of business on January 5, 2012, (a) Borrower is
indebted to Lenders in respect of the Advances in the principal amount of
$12,577,868.44 and (b) Borrower is indebted to Lenders in respect of the Letters
of Credit in the aggregate principal amount of $0.00. Borrower hereby
acknowledges, confirms and agrees that all such amounts, together with interest
accrued and accruing thereon, all reimbursement obligations with respect to the
Letters of Credit, and all fees, costs, expenses and other charges now or
hereafter payable by Borrower to Agent or Lenders, are unconditionally owing by
Borrower to Agent and Lenders, without offset, defense or counterclaim of any
kind, nature or description whatsoever.

3.2. Acknowledgment of Security Interests. Borrower hereby acknowledges,
confirms and agrees that Agent, for the benefit of the Lender Group and the Bank
Product Providers, has and shall continue to have valid, enforceable and
perfected first-priority liens upon and security interests in the Collateral
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, pursuant to the Credit Agreement and the Loan Documents or otherwise
granted to or held by Agent, for the benefit of the Lender Group and the Bank
Product Providers (collectively, the “Security”), and the Borrower further
acknowledges, confirms and agrees that the Security secures the Obligations.

3.3. Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (a) each of the Credit Agreement and the Loan Documents to which it
is a party (including the Forbearance Agreement, as amended by this Amendment)
has been duly executed and delivered to Agent by Borrower, and each is and shall
remain in full force and effect as of the date hereof except as modified
pursuant hereto, (b) the agreements and obligations of Borrower contained in
such documents and in this Amendment constitute the legal, valid and binding
Obligations of Borrower, enforceable against it in accordance with their
respective terms, and Borrower has no valid defense to the enforcement of such
Obligations, and (c) Agent and Lenders are and shall be entitled to the rights,
remedies and benefits provided for under the Credit Agreement and the Loan
Documents and applicable law.

3.4. Acknowledgment of Default. Borrower hereby acknowledges and agrees that the
Existing Defaults have occurred and are continuing, each of which constitutes an
Event of Default and entitles Agent to exercise its rights and remedies under
the Credit Agreement and the Loan Documents, applicable law, or otherwise.
Borrower represents and warrants that as of the date hereof, no Events of
Default exist other than the Existing Defaults. Borrower hereby acknowledges and
agrees that when the Anticipatory Defaults occur, each shall constitute an Event
of Default under the Credit Agreement and the Loan Documents. Borrower hereby
acknowledges and agrees

 

-2-



--------------------------------------------------------------------------------

that Agent and Lenders have the exercisable right to declare the Obligations to
be immediately due and payable under the terms of the Credit Agreement and the
Loan Documents. Borrower acknowledges that Lenders are no longer obligated to
make any Advances. Pursuant to and subject to the terms of Section 3.2 of the
Forbearance Agreement and subject to the terms and conditions therein and in
this Amendment, Agent and Lenders have agreed to forbear during the Forbearance
Period from exercising their rights and remedies under the Credit Agreement and
the Loan Documents or applicable law in respect of or arising out of the
Existing Defaults and the Anticipatory Defaults. Borrower acknowledges and
agrees that such agreement to forbear during the Forbearance Agreement does not
apply to any Event of Default that may be in existence or may heretoafter occur
other than the Existing Defaults and the Anticipatory Defaults, and that upon
the expiration or termination of the Forbearance Period, the Forbearance
Agreement shall automatically and without further action terminate and be of no
further force and effect, it being expressly agreed that the effect of such
termination will be to permit Agent and Lenders to exercise immediately all
rights and remedies under the Credit Agreement and the Loan Documents and
applicable law, including, but not limited to, accelerating all of the
Obligations under the Credit Agreement and the Loan Documents; in each case
without any further notice to Borrower, passage of time or forbearance of any
kind.

3.5. No Waivers; Reservation of Rights. Agent and Lenders have not waived, are
not by this Amendment waiving, and have no intention of waiving, any Events of
Default which may be continuing on the date hereof or any Events of Default
which may occur after the date hereof (whether the same or similar to the
Existing Defaults, the Anticipatory Defaults or otherwise), and Agent and
Lenders have not agreed to forbear with respect to any of their rights or
remedies concerning any Events of Default (other than, during the Forbearance
Period, the Existing Defaults and the Anticipatory Defaults to the extent
expressly set forth herein) occurring at any time. Subject to Section 3.2 of the
Forbearance Agreement (solely with respect to the Existing Defaults and the
Anticipatory Defaults), Agent and Lenders reserve the right, in their
discretion, to exercise any or all of their rights and remedies under the Credit
Agreement and the Loan Documents as a result of any other Events of Default
occurring at any time. Agent and Lenders have not waived any of such rights or
remedies, and nothing in this Agreement, and no delay on their part in
exercising any such rights or remedies, shall be construed as a waiver of any
such rights or remedies.

3.6. Reaffirmation. Borrower hereby confirms and reaffirms all of their
obligations under the Credit Agreement, the Forbearance Agreement (as amended by
this Amendment) and the other Loan Documents. Any reference in this Amendment to
the Forbearance Agreement refers to the Forbearance Agreement as amended hereby.

SECTION 4. REPRESENTATIONS AND WARRANTIES

Borrower hereby represents, warrants and covenants as follows:

4.1. Representations in the Credit Agreement and the Loan Documents. Each of the
representations and warranties made by or on behalf of Borrower to Agent or any
Lender in the Credit Agreement or any of the Loan Documents was true and correct
when made, and is, except for the Existing Defaults and the Anticipatory
Defaults, true and correct on and as of the date of this Amendment with the same
full force and effect as if each of such representations and

 

-3-



--------------------------------------------------------------------------------

warranties had been made by Borrower on the date hereof and in this Amendment,
except (i) to the extent such representations and warranties expressly refer to
an earlier date (in which case such representations and warranties were true and
correct in all material respects (unless otherwise qualified by materiality,
Material Adverse Changes or a dollar threshold, in which case they shall be true
in all respects) on and as of such earlier date, (ii) to the extent that any
Schedule relating to any such representation and warranty was not required to be
updated pursuant to the terms of the Credit Agreement until a subsequent date,
(iii) to the extent such representations or warranties are not true and correct
solely as a result of the Existing Defaults or the Anticipatory Defaults, and
(iv) that the existence of the Existing Defaults and the Anticipatory Defaults
shall not, in and of itself, be deemed to be a “Material Adverse Change” for the
purposes of Section 4.11 of the Credit Agreement.

4.2. Binding Effect of Documents. This Amendment has been duly authorized,
executed and delivered to Agent and Lenders by Borrower, is enforceable in
accordance with its terms and is in full force and effect.

4.3. No Conflict. The execution, delivery and performance of this Amendment by
Borrower will not violate any requirement of law or contractual obligation of
Borrower and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues.

SECTION 5. CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT

The effectiveness of the terms and provisions of Section 2 and Section 3.4 of
this Amendment shall be subject to the receipt by Agent of each of the
following, in form and substance satisfactory to Agent:

(a) an executed copy of a waiver agreement by the Term Loan Lenders, extending
the forbearance period contemplated by that certain forbearance letter from the
Term Loan Lenders, dated March 10, 2011, to a date that is no earlier than
February 6, 2011, in a form substantially similar to the forbearance letter
dated March 10, 2011, or otherwise in form and substance satisfactory to Agent;

(b) an executed copy of this Amendment, duly authorized, executed and delivered
by Borrower, each Lender and Agent; and

(c) execution and delivery of a Consent and Reaffirmation, in the form attached
as Exhibit A, by each Guarantor.

SECTION 6. MISCELLANEOUS

6.1. Continuing Effect of Credit Agreement. Except as modified pursuant hereto,
no other changes or modifications to the Credit Agreement and the Loan Documents
are intended or implied by this Amendment and in all other respects the Credit
Agreement and the Loan Documents hereby are ratified, restated and confirmed by
all parties hereto as of the effective date hereof. To the extent of conflict
between the terms of this Amendment, the Credit Agreement and

 

-4-



--------------------------------------------------------------------------------

the Loan Documents, the terms of this Amendment shall govern and control. The
Credit Agreement and the Forbearance Agreement as amended by this Amendment
shall be read and construed as one agreement.

6.2. Costs and Expenses. Borrower absolutely and unconditionally agrees to pay
to Agent, on demand by Agent at any time, whether or not all or any of the
transactions contemplated by this Amendment are consummated: all reasonable fees
and disbursements of any counsel to Agent in connection with the preparation,
negotiation, execution or delivery of this Amendment and any agreements
contemplated hereby and expenses which shall at any time be incurred or
sustained by Agent, any Lender, any participant of any Lender or any of their
respective directors, officers, employees or agents as a consequence of or in
any way in connection with the preparation, negotiation, execution, or delivery
of this Amendment and any agreements contemplated hereby.

6.3. Further Assurances. At Borrower’s expense, the parties hereto shall execute
and deliver such additional documents and take such further action as may be
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

6.4. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

6.5. Survival of Representations, Warranties and Covenants. All representations,
warranties, covenants and releases of Borrower made in this Amendment or any
other document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the Forbearance Period, and no
investigation by Agent or any Lender, or any closing, shall affect the
representations and warranties or the right of Agent and Lenders to rely upon
them.

6.6. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower and each Guarantor executing a Consent and
Reaffirmation attached hereto, on behalf of itself and its successors and
assigns, and its present and former members, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and other representatives (Borrower,
each Guarantor and all such other Persons being hereinafter referred to
collectively as the “Releasing Parties” and individually as a “Releasing Party”,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent, each Lender, and each of their respective successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and other representatives (Agent,
Lenders and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every kind and nature,
known or unknown, suspected or unsuspected, at law or in equity, which any
Releasing Party may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause, or thing whatsoever which

 

-5-



--------------------------------------------------------------------------------

arises at any time on or prior to the date of this Amendment, for or on account
of, or in relation to, or in any way in connection with this Amendment, the
Credit Agreement, any of the Loan Documents or any of the transactions hereunder
or thereunder.

(b) Borrower and each Guarantor understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense to any
Claim and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

(c) Borrower and each Guarantor agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

6.7. Covenant Not to Sue. Each of the Releasing Parties hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Releasing Party pursuant to Section 6.6 above. If any
Releasing Party violates the foregoing covenant, Borrower, for itself and its
successors and assigns, and its present and former members, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives and other representatives,
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and costs incurred by any
Releasee as a result of such violation.

6.8. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.

6.9. Reviewed by Attorneys. Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Amendment and the
consequences of the execution and delivery of this Amendment, (b) has been
afforded an opportunity to discuss this Amendment with, and have this Amendment
reviewed by, such attorneys and other persons as Borrower may wish, and (c) has
entered into this Amendment and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Amendment nor the other documents executed pursuant
hereto shall be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Amendment
and the other documents executed pursuant hereto or in connection herewith.

6.10. Disgorgement. If Agent or any Lender is, for any reason, compelled by a
court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest, or other consideration shall be revived and continue as if such
payment, interest, or other consideration had not been received by Agent or such
Lender, and the Borrower shall be liable to,

 

-6-



--------------------------------------------------------------------------------

and shall indemnify, defend and hold Agent or such Lender harmless for, the
amount of such payment or interest surrendered or disgorged. The provisions of
this Section 6.10 shall survive execution and delivery of this Amendment and the
documents, agreements, and instruments to be executed or delivered herewith.

6.11. Relationship. Borrower agrees that the relationship between Agent and
Borrower and between each Lender and Borrower is that of creditor and debtor and
not that of partners or joint venturers. This Amendment does not constitute a
partnership agreement, or any other association between Agent and Borrower or
between any Lender and Borrower. Borrower acknowledges that Agent and each
Lender has acted at all times only as a creditor to such Borrower within the
normal and usual scope of the activities normally undertaken by a creditor and
in no event has Agent or any Lender attempted to exercise any control over
Borrower or its business or affairs. Borrower further acknowledges that Agent
and each Lender has not taken or failed to take any action under or in
connection with its respective rights under the Credit Agreement and the Loan
Documents that in any way or to any extent has interfered with or adversely
affects such Borrower’s ownership of Collateral.

6.12. Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE CREDIT AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE
VALIDITY OF THIS AMENDMENT, THE FORBEARANCE AGREEMENT, THE CREDIT AGREEMENT AND
THE LOAN DOCUMETNS AND THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER AND THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE PROVINCE OF ONTARIO, CANADA AND THE FEDERAL LAWS OF CANADA APPLICABLE
THEREIN. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE PROVINCE OF ONTARIO
AND, TO THE EXTENT REQUIRED BY APPLICABLE LAW, FEDERAL COURTS IN THE PROVINCE OF
ONTARIO; PROVIDED, HOWEVER, THAT ANY ACTION SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND EACH GUARANTOR EXECUTING
THE CONSENT AND REAFFIRMATION ATTACHED HERETO EACH WAIVES, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 6.12.

6.13. Mutual Waiver of Jury Trial. THE PARTIES HERETO AND EACH GUARANTOR
EXECUTING THE CONSENT AND REAFFIRMATION ATTACHED HERETO EACH WAIVES THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT

 

-7-



--------------------------------------------------------------------------------

CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. THE PARTIES HERETO EACH REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

6.14. Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.

6.15. Effectiveness of Forbearance Agreement. The Forbearance Agreement is and
shall remain in full force and effect as of the date hereof except as modified
by this Amendment.

[signatures on following page]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed and delivered as of the day and
year first above written.

 

BORROWER:

 

DIALOGIC CORPORATION,

a British Columbia corporation

By:

 

/s/ Anthony Housefather

Name:

  Anthony Housefather

Title:

  EVP, Corporate Affairs & General Counsel

 

WELLS FARGO FOOTHILL CANADA ULC

as Agent and a Lender

By:

 

/s/ Lawrence Clement

Name:   Lawrence Clement

Title:

  Vice President, Wells Fargo Capital Finance Corporation Canada

Signature Page to Amendment No. 2 to Forbearance Agreement



--------------------------------------------------------------------------------

EXHIBIT A

to

AMENDMENT NO. 2 TO FORBEARANCE AGREEMENT

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Amendment No. 2 to Forbearance Agreement (the
“Amendment”; capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in that certain Credit Agreement dated as of
March 5, 2008 (as amended, supplemented, extended, renewed, restated or
otherwise modified from time to time) among Agent, Borrower and the Lenders from
time to time party thereto; (ii) consents to Borrower’s execution and delivery
of the Amendment; (iii) agrees to be bound by the Amendment and the Forbearance
Agreement (as defined in the Amendment) as amended by the Amendment, including
Section 6.6 and Section 6.7 of the Amendment; (iv) affirms that nothing
contained in the Amendment, except as specifically stated therein, shall modify
in any respect whatsoever any Loan Document to which it is a party; and
(v) reaffirms its obligations under (a) the guaranty of the Obligations to which
it is a party and (b) each of the other Loan Documents to which it is a party
(as modified by the Amendment, collectively, the “Reaffirmed Loan Documents”)
and confirms that such obligations are unconditional and not subject to any
defense, setoff, counterclaim or other adverse claim. Although each Guarantor
has been informed of the matters set forth herein and has acknowledged and
agreed to same, each Guarantor understands that neither Agent nor any Lender has
any obligation to inform any Guarantor of such matters in the future or to seek
any Guarantor’s acknowledgment or agreement to future amendments, waivers or
consents, and nothing herein shall create such a duty.

The undersigned further agree that after giving effect to the Agreement, each
Reaffirmed Loan Document shall remain in full force and effect.

[signature page follows]



--------------------------------------------------------------------------------

DIALOGIC (US) INC., a Delaware corporation

formerly known as DIALOGIC INC.

By:  

/s/ Anthony Housefather

Name:   Anthony Housefather Title:   EVP, Corporate Affairs & General Counsel

CANTARA TECHNOLOGY, INC.,

a Massachusetts corporation

By:  

/s/ Anthony Housefather

Name:   Anthony Housefather Title:   EVP, Corporate Affairs & General Counsel
DIALOGIC DISTRIBUTION LIMITED, a company organized under the laws of Ireland)
By:  

/s/ Anthony Housefather

Name:   Anthony Housefather Title:   EVP, Corporate Affairs & General Counsel
SIGNED SEALED AND DELIVERED AS A DEED By:  

/s/ Anthony Housefather

 

The attorney for and on behalf of:

 

DIALOGIC DISTRIBUTION LIMITED

in the presence of:

Witness:  

/s/ Rachele Stein

Print Name:   Rachele Stein Print Address:  

5800 Cavendish Blvd., 5th Floor

Montreal, Quebec

H4M 2V9 Canada

Signature Page to Consent and Reaffirmation



--------------------------------------------------------------------------------

DIALOGIC INC., a Delaware corporation formerly known as Veraz Networks, Inc. By:
 

/s/ Anthony Housefather

Name:   Anthony Housefather Title:   EVP, Corporate Affairs & General Counsel

DIALOGIC NETWORKS (ISRAEL) LTD.,

a limited liability company incorporated under the laws of Israel

By:  

/s/ Israel Zohar

Name:   Israel Zohar Title:   GM VERAZ NETWORKS DO BRASIL COMERCIO DE
EQUIPAMENTOS PARA TELECOMMUNICACAO LTDA., a limited liability company duly
organized and existing under the laws of Brazil By:  

/s/ Iasmine Klauber

Name:   Iasmine Klauber Title:   Senior Corporate Counsel

Signature Page to Consent and Reaffirmation